Citation Nr: 1722871	
Decision Date: 06/20/17    Archive Date: 06/29/17

DOCKET NO.  10-08 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Vuong, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reopened and denied a previously denied claim of service connection for an eye condition.

In January 2015, the Board reopened the claim and remanded it for further development.  The claim was also remanded for development in May 2016.


FINDING OF FACT

Glaucoma is not shown to be causally or etiologically related to any disease, injury, or incident during service, or to service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for glaucoma have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2015); 38 C.F.R. § 3.159(b) (2016).  A standard April 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records were obtained.  Post-service VA and private treatment records were also obtained.  The Veteran has been provided VA medical examinations in connection with the claim.  Historically, the Veteran underwent VA medical examination in April 2003 and in April 2005.  In connection with the reopened claim, the Veteran was provided a VA medical examination in March 2015.  A VA addendum opinion was obtained in March 2017, pursuant to the Board's May 2016 remand.  The opinions are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain a reasoned explanation.  Thus, VA's duty to assist has been met.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2015); 38 C.F.R. § 3.303 (2016).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

For Veterans who served 90 days or more of active service during a war period or after December 31, 1946, there is a presumption of service connection for certain chronic diseases if such disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309 (2016).  Among the chronic disorders listed under 38 C.F.R. § 3.309 (a) are organic diseases of the nervous system.  VA has recognized glaucoma to fall within that classification. See M21-1MR, Part IV, Subpart ii, Ch. 2, Sect. B.2.b. (recognizing glaucoma as an organic disease of the nervous system).

For the diseases explicitly recognized as "chronic" under 38 C.F.R. § 3.309(a), the provision of 38 C.F.R. § 3.303(b) provide an alternative method of establishing the second and third elements through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Federal Circuit has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303 (b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Secondary service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310 (a).  Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran seeks service connection for glaucoma and asserts that this disability is related to a head injury incurred in service.  

Service treatment records dated in May 1967 show the Veteran fell and hit his head on a cement floor; complaints of headache and dizziness were noted by the treating clinician.  An abrasion on the left side of the head was also observed.  The July 1968 separation examination shows normal vision and a normal head. 

Post-service private medical records dated in March 1995 reflect an initial onset of loss of peripheral vision and treatment for glaucoma.  VA medical records dated from January 2007 show that the Veteran has been treated for glaucoma since 1995. 

At a March 2003 hearing before a Decisional Review Officer, the Veteran reported that he would occasionally have a slight headache over his left eye during and after service.  The Veteran reported that he was treated by Dr. K., a VA physician, for his glaucoma and that when he relayed his in-service injury to Dr. K., she attributed his glaucoma to the in-service head injury.  

The Veteran was afforded a VA examination in April 2003 in connection with his original claim for service connection.  An examiner confirmed the diagnosis of primary open angle glaucoma in the right eye and endstage glaucoma in the left eye.  The examiner opined that the disability did not appear to be secondary to trauma or any other environmental cause and therefore, is unlikely to be related to service.

An April 2003 VA medical record contains a medical opinion from the Veteran's VA treating physician.  Dr. K. indicated that the Veteran brought a copy of his 1967 record showing a concussion following a head injury to the appointment.  Dr. K. noted that there is no evidence of injury which involved a blow to either eye.  Dr. K. also reported that although she could not remember a specific conversation between herself and the Veteran about causation, she could not believe that she would have blamed glaucoma on a general head injury.  She noted that even though she could not recall such a specific conversation, she knows there is no medical justification for blaming glaucoma on a general head injury and she would not have told the Veteran that.  She further indicated that such a medical statement would have no basis in fact.    

At a VA examination in April 2005, an examiner noted that review of medical records showed an initial diagnosis of glaucoma in 1995.  After examination of the Veteran, the examiner confirmed the prior diagnosis of open-angle glaucoma in both eyes.  However, the examiner opined that he could not provide any rational reason or medical evidence to support the assertion that the glaucoma was induced by head trauma or any other environmental factor.  

In a medical opinion dated February 2007, a private physician, Dr. S., opined that the Veteran's existing disability of glaucoma is possibly related to the in-service head injury.  A rationale was not provided.

In July 2010, the Veteran was examined in relation to a claim for diabetes mellitus.  The VA examiner noted the Veteran had been diagnosed with diabetes beginning in 2009.  The examiner listed the Veteran's glaucoma surgeries as related to diabetes and also listed visual impairment as a potential complication of diabetes.  However, in the same report, the examiner opined that the open-angled glaucoma was not related to, worsened, or increased by the Veteran's diabetes.

In an April 2011 statement, the Veteran stated that he believed the injury to his head increased pressure within his eyeball thereby damaging the optic disc and contributing to gradual loss in vision. 

In connection with the reopened claim, the Veteran was afforded a VA examination in March 2015.  A VA examiner physically examined the Veteran and reviewed the claims file, including the prior conflicting medical evidence.  The examiner opined that the Veteran's glaucoma was less likely as not associated with service.  As to the head injury, the examiner found that there was insufficient medical literature to support any correlation between glaucoma with a concussion or traumatic brain injury (TBI).  The examiner specified that no source directly links the two conditions, describes a possible etiological link, or even shows a statistically higher incidence of TBI sufferers with glaucoma.  The VA examiner went on to review the conflicting medical evidence regarding the Veteran's glaucoma and diabetes.  In that regard, the examiner opined that the Veteran's glaucoma was less likely as not associated with service.  The examiner considered that there was generally a higher incidence of glaucoma in diabetics and that diabetes can aggravate glaucoma causing a faster than normal progression.  However, the examiner noted that in those cases there is generally some known history of diabetic damage to the retina or optic nerve.  The examiner found that this was not present in the Veteran's case and accordingly reasoned that it is less likely than not that the Veteran's diabetes aggravated the Veteran's glaucoma.

The Board remanded the claim in 2016 for an opinion regarding whether the glaucoma was proximately caused by diabetes.  An addendum opinion was obtained in March 2017 from the 2015 examiner.  The examiner opined that the glaucoma was less than likely associated with diabetes mellitus.  The examiner reasoned that Veteran is at a mild stage of diabetes with no ophthalmic manifestations and thus it is less likely that diabetes would either cause or aggravate his glaucoma.

Analysis

The Veteran contends his glaucoma is related to his in-service head injury.

While he does have a current diagnosis of glaucoma and while service treatment records do show a head injury was sustained in-service, service connection is not warranted for the reasons discussed below.  

Service treatment records are silent for complaint, treatment or diagnosis of glaucoma.  Moreover, it is neither shown nor contended that glaucoma was noted in service, during the one-year presumptive period for chronic diseases, or for many decades after service.  As such, service connection is not warranted under 38 C.F.R. §§ 3.303(a) for onset in service; or under §§ 3.303(b) and 3.307 on a presumptive basis of chronicity or continuity as the glaucoma or symptoms thereof did not manifest during service or within one year of separation from service.  

The evidence also does not support a finding of direct service connection between the Veteran's glaucoma and service, to include his head injury, as there is no competent nexus between the two.  

The most probative evidence of record regarding causal nexus is the March 2015 VA opinion.  The examiner reviewed the Veteran's claims file and medical history, conducted an examination, considered the conflicting medical evidence, and provided an opinion that was adequately supported by a detailed rationale.  The examiner did not find any support for a causal or statistically significant relationship between the Veteran's head injury and his glaucoma.  This finding is consistent with the other probative opinions of record.  Notably, the April 2003 medical record written by Dr. K. explains that there is no medical basis for connecting glaucoma to general head injury.  Furthermore, the April 2005 VA examiner stated there was no rational reason or medical evidence to support the assertion that the glaucoma was induced by head trauma.  

In contrast, the opinion of Dr. S. is afforded less probative weight due to the speculative and conclusory manner in which it was written.  See Obert v. Brown, 5 Vet. App. 30 (1993); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Dr. S. opined that the glaucoma was "possibly related" to the in-service injury.  There is no indication that Dr. S. reviewed the relevant medical history including the records of the in-service fall; his opinion does not address the concerns raised by the prior medical evidence; and his opinion is not supported by any rationale.  For those reasons, the opinion of Dr. S is of little probative value.

The Board acknowledges the sincerity of the Veteran's belief that his disability was due to an in-service head injury.  Although he is competent to report headaches and eyesight difficulties in service, he possesses neither the medical training nor expertise to comment on the etiological relationship between headaches and glaucoma; nor is he competent to comment on the etiology of glaucoma as it relates to head injuries.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007).  While lay persons may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  Accordingly the Veteran's lay opinion on the complex medical question of whether there is a causal relationship between his glaucoma and service is not competent and has no probative value.  

Finally, the preponderance of the probative evidence weighs against a causal nexus between the Veteran's glaucoma and his service-connected diabetes mellitus.    

The most probative evidence of record regarding a causal relationship between the glaucoma and the service-connected diabetes is the March 2015 and March 2017 VA opinions.  This examiner reviewed the Veteran's medical history and provided an opinion that was supported with a detailed rationale.  

The Board finds the detailed rationale provided by the VA examiner in the March 2015 and March 2017 opinions particularly compelling.  The examiner considered the progression of diabetes and its ability to cause or aggravate glaucoma.  Notably, the examiner considered that the available medical evidence that supports a relationship between incidence of diabetes and glaucoma.  The examiner also carefully considered the normal progression between the two diseases, where in diabetes causes or aggravated glaucoma as part of a known history of diabetic damage to the retina or optic nerve.  The examiner noted that there was no known history of diabetic damage to optic nerves or retina here. The Board finds persuasive the application of that information to the Veteran's medical history.   

Conversely, the July 2010 VA opinion in favor of the claim is of little probative weight due to its internal inconsistency and lack of rationale.  It is outweighed by the more persuasive VA medical opinions offered in March 2015 and March 2017. 

In short, the probative evidences weighs against finding a causal nexus between the current glaucoma disability and service; or alternatively between glaucoma and service-connected diabetes mellitus.  As such, the benefit of the doubt doctrine does not apply, and service connection is not warranted.  See 38 U.S.C.A. §5107 (West 2015); 38 C.F.R. §3.102 (2016); Gilbert v. Derwinski, 1 Vet. App.49, 55 (1990). 


ORDER

Service connection for glaucoma, to include as secondary to service-connected diabetes mellitus, is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


